DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-2, and a species election (compound 124) in the reply filed on 05 October 2022 is acknowledged.
Claims 3-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species, reproduced in relevant part below:
“Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability. Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298, 92 USPQ2d 1163, 1171 (Fed. Cir. 2009)(the entire element is disclosed by the prior art if one alternative in the Markush group is in the prior art). 
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.” 
“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping. See subsection IV.B, below, for additional guidance. 
Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final…”

The elected species appears allowable over the prior art.  The search has been extended to the species of the claimed formula cited in the below prior art rejections.
The Markush claim is not allowable.  The provisional election is given effect and examination has been limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
The search has not been extended unnecessarily to cover all nonelected species.  
Election was made without traverse in the reply filed on 05 October 2022.
The restriction is FINAL.
Non-Final Rejection

Status of the claims
Claims 1-2 are pending and rejected.
Claims 3-7 are pending but withdrawn from consideration as drawn to non-elected subject matter.  
Priority
This application was filed on 12 May 2021 and claims priority to provisional application 63/023,339 which was filed on 12 May 2020.
The examined claims are supported by the provisional application.

Claim Objections
In claim 1 the term “diasteromers” should be “diastereomers”.
In claim 1, there is an obvious typographical error in the definition for the R7a group:  the term “C3-7 branched fluoroalkykl” should be “C3-7 branched fluoroalkyl”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 limits the Markush of the claimed compound having formula (I) with the following listing: “including enantiomers, diasteromers, hydrates, solvates, pharmaceutically acceptable salts, isotopic analogs, prodrugs and complexes thereof”.
The term “including” is synonymous with comprising, see MPEP 2111.03.
This language is not distinct since a term which is synonymous with comprising is used together with a Markush listing of alternate forms of the claimed compound.  The listing is open-ended and is not limited to only the listed options.  See MPEP 2173.05(h):
“A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03.”
Thus, the scope is not distinct since it is not clear which other forms of the compound are within scope or not.
The Examiner suggests that the phrase be re-written with a closed list of alternates, for example as “, or an enantiomer, diastereomer, hydrate, solvate, pharmaceutically acceptable salt, isotopic analog, prodrug or complex thereof”.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite the limitation, “complexes thereof” in reference to the claimed compounds.  Applicant has not described the claimed genus of a "complex" in a manner that would indicate they were in possession of the full scope of this genus, or even to describe what this genus is comprised of. 
 Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter aria, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
The instant specification is completely silent as to a definition or any example of what is meant by the term "complex".  A “complex” is a chemical term which relates to an association between multiple chemical entities.  For example: A compound can form a covalent or non-covalent complex with a metal.  A compound can be complexed to a biomolecule such as a protein, nucleic acid or polysaccharide.  A compound can be encapsulated by a cyclodextrin or other “molecular container” to form a complex.  A compound can form complexes with zeolites or other types of molecular framework or polymer substance, etc.
The term “complex” is functional in nature.  A complex can result from numerous types of chemical associations.  No particular type of complex is described in the specification as being within the scope of the claim term.
Thus, the claimed "complex" encompasses any substance that contains the identical core as the instantly claimed compound, wherein the compound is covalently or non-covalently associated with one or more other entities. Applicants describe no "complex" adequately enough to allow one skilled in the art to ascertain that Applicant is in possession of the entire scope of that genus. Applicants have not described this genus in a manner that would allow one skilled in the art to immediately envisage the compounds contemplated for use. As such, the claims lack adequate written description for the claimed "complex".  
The Examiner suggests that the term be deleted from the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
[1] Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shipps (WO2010057101).
The reference discloses at least one species of the examined genus.  See the species disclosed at the top left of page 214:

    PNG
    media_image1.png
    244
    435
    media_image1.png
    Greyscale

This is a claimed compound of formula (I) according to examined claim 1:

    PNG
    media_image2.png
    332
    585
    media_image2.png
    Greyscale
,
Wherein,
A is CH2; Z1 is C(R5a)(R5b), R5a and R5b are each hydrogen; R4 is hydrogen; ring Q1 is an aromatic ring containing 6 ring atoms; X is nitrogen; R6 is substituted C2 linear alkyl; R1a, R1b, R1c and R1d are each hydrogen; R1e is OR9, and R9 is substituted C1 alkyl.
Regarding claim 2, The disclosed compounds are described as being used in a pharmaceutical composition at least in claim 120 on page 235.
[2] Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstracts STN REGISTRY Database, record for RN 885419-20-5, “N-(3-chloro-4-fluorophenyl)-3,4-dihydro-1(2H)-quinolinecarboxamide”, entered STN 24 May 2006.

    PNG
    media_image3.png
    486
    290
    media_image3.png
    Greyscale

This is a species according to the claim 1 Markush of formula (I):

    PNG
    media_image2.png
    332
    585
    media_image2.png
    Greyscale
,
Wherein,
A is CH2; Z1 is C(R5a)(R5b), R5a and R5b are each hydrogen; R4 is hydrogen; ring Q1 is an aromatic ring containing 6 ring atoms; X is is CR8, R8 is hydrogen; R6 is hydrogen; R1a, R1d and R1e are each hydrogen; R1b is chlorine; and R1c is fluorine.
Regarding claim 2, the compound was first disclosed as being a member of a “chemical library” from the collection of chemicals offered for sale by a fine chemical supplier.  Such “chemical library” compounds are not 100% pure but contain trace amounts of “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that this meets the limitations of the claimed “composition".  

Related Prior Art
References from the Examiner' s search of the invention are made of record.  
US 20150307443 is a published patent application with inventor and/or applicant in common with the present application and which teaches distinct compounds with the same functional activity.
Pei (J. Med. Chem. 2017, 60, 15, 6461–6479) is a review of therapeutic agents for HBV.  See for example the section 3.5 on pages 6465-8 and figures 6-8 detailing known nucleocapsid targeting agents.
The following references disclose compounds which fall into the scope of present claim 1 and/or are closely related in structure.  The references could become relevant if search and examination was extended to other species of the generic invention.  Applicant should review:
-Chemical Abstracts STN REGISTRY Database, record for RN 891876-22-5, “N-(3-chloro-4-fluorophenyl)-2,3-dihydro-4H-1,4-benzoxazine-4-carboxamide”, entered STN 11 July 2006. This compound is listed in the present specification Table 2 cmpd 5.
-Chemical Abstracts STN REGISTRY Database, record for RN 904755-08-4, “N-(3-chloro-4-fluorophenyl)-2,3-dihydro-1H-indole-1-carboxamide”, entered STN 28 August 2006.  This compound is listed in the present specification Table 2 cmpd 4.
-Chemical Abstracts STN REGISTRY Database, record for RN 2129562-61-2, “N-(3-chloro-4-fluorophenyl)-octahydro-3-oxo-1(2H)-quinoxalinecarboxamide”, entered STN 22 September 2017.  This compound is listed in the present specification Table 2 cmpd 56.
- Wendeborn (Synlett 2000, 45–48), compound 10: entry 1 in scheme 4, page 46.
- US 20140249306, compound II-33 on page 268.
- WO2013157622, compound 23 on page 142.
- US 20150132258, compound 103 on page 32.
- WO2018020357, example 7 on page 14.
- WO2019191166, compound 42 on page 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625